        Case 1:19-cv-01687-MLB Document 1 Filed 04/15/19 Page 1 of 12




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JOHN BOOZER,

             Plaintiff,

      vs.                                 Civil Action No. ________________

SIGMA RESOURCES, LLC and
DELOITTE CONSULTING, LLP,

             Defendants.                  Jury Trial Demanded

                                  COMPLAINT

Plaintiff John R. Boozer, by and through his attorneys, herein asserts claims

against Defendants Sigma Resources, LLC and Deloitte Consulting, LLP, showing

the Court as follows:

Introduction

      1.     In this Fair Labor Standards Act action, 29 U.S.C. § 201 et seq.,

Plaintiff Boozer seeks to recover unpaid overtime wages, liquidated damages, and

costs of litigation from his former employers.




                                        -1-
        Case 1:19-cv-01687-MLB Document 1 Filed 04/15/19 Page 2 of 12




Parties, Jurisdiction, and Venue

      2.     This Court has original jurisdiction over this case pursuant to 29

U.S.C. § 216(b) and 28 U.S.C. § 1331 because it arises under the Fair Labor

Standards Act (29 U.S.C. § 201 et seq.), a federal statute.

      3.     Mr. Boozer is a natural person residing in Forsyth County, Georgia.

      4.     Defendant Sigma Resources, LLC (hereinafter “Sigma”) is a foreign

limited liability company existing under the laws of the State of Pennsylvania.

Sigma may be served with process at its offices located at 7950 Saltsburg Road,

Suite 200, Pittsburgh, PA 15239.

      5.     Sigma is subject to the personal jurisdiction of this Court because it

conducts substantial business activities in this District, including the business

activities for which it employed Mr. Boozer, all of which occurred in this District.

      6.     Defendant Deloitte Consulting, LLP (hereinafter “Deloitte”) is a

foreign limited liability partnership existing under the laws of the State of New

York and registered to do business in the State of Georgia. Deloitte may be served

with process via service on its registered agent, Corporation Service Company, at

40 Technology Parkway South, Suite 300, Norcross, GA 30092.

      7.     Deloitte is subject to the personal jurisdiction of this Court because it

maintains a registered agent for service of process in this district, it engages in


                                          -2-
         Case 1:19-cv-01687-MLB Document 1 Filed 04/15/19 Page 3 of 12




substantial business activities in this district, including the business activities for

which it employed Mr. Boozer, all of which occurred in this District.

       8.     Venue properly lies in this district and division pursuant to 28 U.S.C.

§ 1391(b)–(c) because Defendants are subject to this Court’s personal jurisdiction

with respect to the claims raised, because its most significant contacts lie within

this division and district, and because the actions complained of herein occurred in

this district and division.

Employment Relationship and FLSA Coverage

       9.     Sigma is an information technology provider whose business includes,

inter alia, provides staffing services to other companies working on technology-

focused projects for federal, state, and local governments.

       10.    Deloitte is a global consulting firm that provides, inter alia,

technology consulting services to federal, state, and local governments.

       11.    Mr. Boozer worked for Defendants as a “tester” at the offices of

Deloitte Consulting in Atlanta, Georgia, from the workweek ending April 8, 2017

through the workweek ending June 10, 2017 (“the Relevant Time Period”).

       12.    While Sigma held itself out as Mr. Boozer’s “employer,” Mr.

Boozer’s work simultaneously benefitted both Sigma and Deloitte.




                                           -3-
        Case 1:19-cv-01687-MLB Document 1 Filed 04/15/19 Page 4 of 12




      13.    Sigma and Deloitte shared control over Mr. Boozer with respect to his

employment as a “tester.”

      14.    Sigma and Deloitte both serviced the projects that Mr. Boozer worked

on as a “tester,” and those services were highly interrelated through unified

operation or common control, and for a common business purpose.

      15.    Throughout the Relevant Time Period, Sigma was Mr. Boozer’s

“employer” within the meaning of 29 U.S.C. § 203(d).

      16.    Throughout the Relevant Time Period, Deloitte was Mr. Boozer’s

“employer” within the meaning of 29 U.S.C. § 203(d).

      17.    In 2017, Sigma had two or more “employees handling, selling or

otherwise working on goods or materials that have been moved in or produced for

commerce by any person” within the meaning of 29 U.S.C. § 203(s)(1)(A).

      18.    In 2017, Deloitte had two or more “employees handling, selling or

otherwise working on goods or materials that have been moved in or produced for

commerce by any person” within the meaning of 29 U.S.C. § 203(s)(1)(A).

      19.    In 2017, Sigma had an annual gross volume of sales made or business

done of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).




                                         -4-
        Case 1:19-cv-01687-MLB Document 1 Filed 04/15/19 Page 5 of 12




      20.    In 2017, Deloitte had an annual gross volume of sales made or

business done of not less than $500,000 (exclusive of excise taxes at the retail level

that are separately stated) within the meaning of 29 U.S.C. § 203(s)(1)(A).

      21.    In 2017, Sigma was an “enterprise engaged in commerce or in the

production of goods for commerce” within the meaning of 29 U.S.C. § 207(a)(1).

      22.    In 2017, Deloitte was an “enterprise engaged in commerce or in the

production of goods for commerce” within the meaning of 29 U.S.C. § 207(a)(1).

Non-Exempt Employee

      23.    Throughout the Relevant Time Period, Mr. Boozer created “User

Scenarios” for the purpose of inputting them into a Deloitte software program in

order to determine whether the software would function as expected in real-world

circumstances.

      24.    All of the User Scenarios created were reviewed and approved by

either a team lead or other more senior team member.

      25.    Mr. Boozer also executed the approved User Scenarios on the “End to

End” system, which had already been designed, developed and tested by others.

      26.    Mr. Boozer’s work as a “tester” heavily involved repetitive data entry.

Each ‘Benefits Case’ to be entered took between 30-60 minutes, as each one




                                         -5-
        Case 1:19-cv-01687-MLB Document 1 Filed 04/15/19 Page 6 of 12




required data entry of hypothetical applicant/household names, DOBs, SSNs,

Income, Living Arrangements, Education Background, Expenses, Citizenship, etc.

      27.    All of this information had to be entered so that the software’s EDBC

(Eligibility Determination Benefits Calculator) function could be used and the

results of the EDBC could be documented.

      28.    The results of the EDBC consisted of a determination of what benefits

and how much benefits each hypothetical household would qualify for.

      29.    After executing each approved User Scenario, if the EDBC did not

operate as expected, Mr. Boozer would report the error to a Team Lead who would

then either provide additional scenarios to enter and execute, or direct Mr. Boozer

to create a trouble ticket to give to the development team for resolution.

      30.    After any trouble ticket(s) were resolved and tested by the software

development team, Mr. Boozer would re-execute the relevant user scenario(s) to

confirm the development team’s fix resolved the error previously detected.

      31.    Throughout the Relevant Time Period, Mr. Boozer did not exercise

independent judgement and discretion with respect to matters of significance.

      32.    Throughout the Relevant Time Period, Mr. Boozer’s work as a

“tester” did not require highly skilled or specialized knowledge.




                                         -6-
        Case 1:19-cv-01687-MLB Document 1 Filed 04/15/19 Page 7 of 12




      33.    Throughout the Relevant Time Period, Mr. Boozer did not perform

work directly related to the management or general business operations of Sigma,

Deloitte, or their customers.

      34.    Throughout the Relevant Time Period, Mr. Boozer did not have the

authority to formulate, affect, interpret or implement management policies or

practices.

      35.    Throughout the Relevant Time Period, Mr. Boozer did not manage

others, or aid in hiring/firing decisions.

      36.    Throughout the Relevant Time Period, Mr. Boozer’s primary duties

did not include the performance of overtime-exempt duties.

      37.    Throughout the Relevant Time Period, Mr. Boozer’s primary duties

consisted of routine data entry.

      38.    Throughout the Relevant Time Period, Mr. Boozer was not employed

in a bona fide professional capacity within the meaning of 29 U.S.C. § 213(a).

      39.    Throughout the Relevant Time Period, Mr. Boozer was not employed

in a bona fide administrative capacity within the meaning of 29 U.S.C. § 213(a).

      40.    Throughout the Relevant Time Period, Mr. Boozer was not employed

in a bona fide executive capacity within the meaning of 29 U.S.C. § 213(a).




                                             -7-
        Case 1:19-cv-01687-MLB Document 1 Filed 04/15/19 Page 8 of 12




      41.    Throughout the Relevant Time Period, Mr. Boozer’s primary duties

did not include “the application of systems analysis techniques and procedures,

including consulting with users, to determine hardware, software, or system

functional specifications” within the meaning of 29 U.S.C. § 213(a)(17)(A).

      42.    Throughout the Relevant Time Period, Mr. Boozer’s primary duties

did not include “the design, development, documentation, analysis, creation,

testing, or modification of computer systems or programs, including prototypes,

based on and related to user or system design specifications” within the meaning of

29 U.S.C. § 213(a)(17)(B).

      43.    Throughout the Relevant Time Period, Mr. Boozer’s primary duties

did not include “the design, documentation, testing, creation, or modification of

computer programs related to machine operating systems” within the meaning of

29 U.S.C. § 213(a)(17)(C).

      44.    Throughout the Relevant Time Period, Mr. Boozer’s primary duties

did not include a combination of duties described in the three preceding

paragraphs, the performance of which required the same level of skills.

      45.    Throughout the Relevant Time Period, Mr. Boozer was not employed

as a computer systems analyst, computer programmer, software engineer, or other




                                        -8-
        Case 1:19-cv-01687-MLB Document 1 Filed 04/15/19 Page 9 of 12




similarly skilled worker subject to the overtime exemption set out in 29 U.S.C.

§ 213(a)(17).

      46.   Throughout the Relevant Time Period, Mr. Boozer was not exempt

from the overtime wage requirements of the Fair Labor Standards Act under any

exemption enumerated in 29 U.S.C. §§ 207 or 213.

Overtime Violation

      47.   Throughout the Relevant Time Period, the Fair Labor Standards Act

required Defendants to compensate Mr. Boozer at one-and-one-half times his

regular rate for all hours worked in excess of forty (40) in any given workweek.

      48.   Throughout the Relevant Time Period, Defendants knew or should

have known that Mr. Boozer was not exempt from the maximum hour provisions

of the FLSA.

      49.   Mr. Boozer worked for Defendants in excess of 40 hours per week in

every workweek throughout the Relevant Time Period.

      50.   Throughout the Relevant Time Period, Defendants failed to

compensate Mr. Boozer at the required rate of one-and-one-half times his regular

rate for all hours worked in excess of 40 hours per week.




                                        -9-
       Case 1:19-cv-01687-MLB Document 1 Filed 04/15/19 Page 10 of 12




      51.   Throughout the Relevant Time Period, Defendants compensated Mr.

Boozer at his regular hourly rate for all hours worked, regardless of the number of

hours worked in a given workweek.

      52.   Upon information and belief, in failing or refusing to pay Mr. Boozer

overtime wages as required by the FLSA, Defendants did not rely on any letter

ruling from the U.S. Department of Labor indicating that Mr. Boozer was subject

to any exemption from the maximum hour provisions of the FLSA.

      53.   Upon information and belief, in failing or refusing to pay Mr. Boozer

overtime wages as required by the FLSA, Defendants did not rely on any legal

advice indicating that Mr. Boozer was subject to any exemption from the

maximum hour provisions of the FLSA.

      54.   Defendants’ failure to compensate Mr. Boozer in accordance with the

FLSA’s maximum hour provisions was “willful” within the meaning of 29 U.S.C.

§ 255 because Defendants either knew or acted with reckless disregard of whether

their conduct was prohibited by the FLSA.

               COUNT ONE – FAILURE TO PAY OVERTIME WAGES
                 IN VIOLATION OF 29 U.S.C. §§ 207 AND 215

      55.   Throughout his employment by Defendants, Mr. Boozer worked in

excess of 40 hours per week during every workweek.



                                       - 10 -
          Case 1:19-cv-01687-MLB Document 1 Filed 04/15/19 Page 11 of 12




         56.   Defendants were required to compensate Mr. Boozer at the rate of

one-and-one-half times his regular rate for all hours worked in excess of 40 hours

in each workweek.

         57.   Defendants failed to compensate Mr. Boozer at the legally required

overtime rate for all hours worked in excess of 40 hours per week in each

workweek.

         58.   Defendants’ failure to compensate Mr. Boozer at the rate of one-and-

one-half times his regular hourly rate for all hours worked over 40 hours per week

is a violation of 29 U.S.C. § 207 and 215.

         59.   Mr. Boozer is entitled to receive his unpaid overtime wages,

liquidated damages in an amount equal to his actual damages, prejudgment interest

to the extent that liquidated damages are not awarded, nominal damages, and his

costs of litigation, including his reasonable attorney’s fees, pursuant to 29 U.S.C.

§ 216.

   WHEREFORE, Plaintiff Boozer requests that this Court:

   (a)     Grant a trial by jury as to all matters properly triable to a jury;

   (b)     Issue a judgment declaring that Plaintiff was covered by the FLSA and

           that Defendants failed to comply with the maximum hour requirements of

           the FLSA;


                                            - 11 -
         Case 1:19-cv-01687-MLB Document 1 Filed 04/15/19 Page 12 of 12




   (c)    Award Plaintiff proper payment for each overtime hour worked during the

          Relevant Time Period, and liquidated damages equaling 100% of the

          unpaid overtime wages due to Plaintiff;

   (f)    Award Plaintiff prejudgment interest on all amounts owed, to the extent

          that liquidated damages are not awarded;

   (g)    Award Plaintiff nominal damages;

   (h)    Award Plaintiff his costs of litigation and reasonable attorney’s fees; and

   (i)    Award any and such other further relief this Court deems just, equitable,

          and proper.

This 15th day of April 2019,

                                              Respectfully submitted,

                                              DELONG, CALDWELL, BRIDGERS,
                                              FITZPATRICK & BENJAMIN, LLC

                                              /s/ Matthew W. Herrington
3100 Centennial Tower                         Mitchell D. Benjamin
101 Marietta Street                           Ga. Bar No. 049888
Atlanta, Georgia 30303                        Matthew W. Herrington
(404) 979-3150                                Ga. Bar No. 275411
(404) 979-3170 (f)
benjamin@dcbflegal.com                        Counsel for Plaintiff
matthew.herrington@dcbflegal.com




                                         - 12 -
